PER CURIAM.
Appellant seeks reversal of a final judgment, entered pursuant to jury verdict, in favor of appellees in a suit brought by appellant seeking damages arising from an automobile-bicycle accident.
The points on appeal all relate to the propriety of the trial court’s instructions to the jury. We have carefully reviewed the record on appeal, briefs and oral argument submitted by the parties. It appearing therefrom that appellant has failed to demonstrate reversible error in the judgment appealed herein, the same is therefore affirmed.
SPECTOR, Acting C. J., and JOHNSON and BOYER, JJ., concur.